Citation Nr: 9928548	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  90-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1941 to November 
1945 and from August 1946 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1989 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claim of entitlement to 
service connection for a bilateral eye disorder. 


FINDING OF FACT

A VA physician has stated that it is at least as likely as 
not that the veteran's bilateral eye disorder is related to 
his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's bilateral eye disorder was incurred as a result of 
his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a bilateral 
eye disorder is plausible and capable of substantiation and 
is thus well grounded within the meaning of 38 U.S.C.A.            
§ 5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

The Board initially notes that this claim has a long 
procedural history which deserves mention.  Service 
connection was initially denied for a chorioretininic scar in 
a December 1965 RO decision.  There was no appeal, and that 
decision became final.  See 38 U.S.C.A. § 7105(b) (West 
1991).  In December 1988, the veteran filed to reopen his 
claim, essentially asserting that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for chorioretinitis.  The RO denied the 
claim in March 1989, and the veteran appealed.  In January 
1991, the Board remanded the case for additional development 
of the evidence.  In November 1991, the Board denied the 
veteran's claim, which it characterized as a claim for 
service connection for an eye disorder.  The Board determined 
that new and material evidence sufficient to reopen the 
veteran's claim had not been submitted.  The veteran appealed 
to the U.S. Court of Appeals for Veterans Claims
(Court).

In March 1993, representatives of the veteran and of the 
Secretary of Veterans Affairs (the Secretary) filed with the 
Court a Joint Motion for Remand and for a Stay of 
Proceedings.  The Court granted the motion, vacated the 
Board's November 1991 decision, and remanded the case to the 
Board.  In January 1994, the Board remanded the case to the 
RO for additional development.  In March 1994, the RO issued 
a supplemental statement of the case which denied the 
veteran's claim, and the case was returned to the Board.  In 
April 1994, the Board found that new and material evidence 
sufficient to reopen the veteran's claim had been submitted, 
however, the Board denied the claim on the merits.  The 
veteran appealed that decision to the Court. 

In March 1996, representatives of the veteran and of the 
Secretary filed a Joint Motion for Remand and to Stay Further 
Proceedings with the Court.  That same month, the Court 
granted the motion.  After additional development, the Board 
denied the veteran's claim in March 1997.

On October 1, 1998, representatives of the veteran and of the 
Secretary filed a third Joint Motion for Remand and for a 
Stay of Proceedings (Joint Remand) with the Court.  In 
January 1999, the Court granted the motion, vacated the 
Board's March 1997 decision, and remanded the case to the 
Board.  The October 1998 Joint Remand indicated that a 
December 1994 opinion of an independent medical expert (IME) 
had failed to discuss evidence in the veteran's service 
medical records that were favorable to his claim, as required 
by the 1996 Joint Remand.  It was also indicated that the 
Board has failed to provide adequate reasons and bases for 
its decision.

This claim involves an extremely difficult issue of medical 
causation.  The most recent medical evidence generally shows 
that examiners are in agreement that the veteran's vision 
problems, to include retinal scarring and blindness, are the 
result of histoplasmosis syndrome.  Histoplasmosis is an 
infection resulting from inhalation or, infrequently, the 
ingestion of spores of Histoplasma capsulatum.  Johnson v. 
Derwinski, 3 Vet. App. 16, 17 (1991); Norris v. West, 11 Vet. 
App. 219, 221 (1998).  Determining the etiology of 
histoplasmosis appears to be a difficult question.  As noted 
in a letter by Leonard S. Rich, M.D., Professor and Chairman 
of the Department of Ophthalmology at the University of South 
Alabama, dated in December 1994, "The question of exposure 
[to the fungus histoplasmas capsulatum] is very difficult to 
determine unless one can identify any systemic symptoms of 
histoplasmosis syndrome which would manifest as cough, fever, 
malaise, and chest X-ray findings that show hilar 
adenopathy...It should be noted, however, that these infections 
can be symptomatic or very mild."  Similarly, as noted by VA 
Chief of Staff Alan J. Lesse, M.D., in a September 1998 
opinion, "[I]t should be noted that almost any physical 
symptomatology may be referable to histoplasmosis; and, in 
fact, most cases of histoplasmosis are the result of 
asymptomatic infection."  Dr. Lesse also noted that, 
"Healed histoplasmosis may leave no visible parenchymal or 
lymph node calcifications."

The veteran's service medical records include examination 
reports, dated in August 1949, December 1949, August 1950, 
and a separation examination report, dated in August 1953, as 
well as an Army reserve examination report, dated in May 
1957.  These reports show that all findings pertinent to the 
eyes and lungs were normal.  Except as noted below, none of 
the service medical records show that the veteran had any 
bilateral vision problems other than refractive error (which 
the Board notes is noncompensable.  See 38 C.F.R. §§ 3.303, 
4.9 (1998)).  A foreign body was removed from his eye in May 
1945, in July 1948 and in December 1952.  In September 1951, 
he underwent an examination of his visual fields.  Although 
there was slight enlargement of the left physiologic blind 
spot, there was no eye pathology found.  In December 1952, he 
was diagnosed with keratoconjunctivitis, left eye.  Service 
medical records are also remarkable for treatment for a 
variety of ailments, including, but not limited to, coughing 
that was productive of blood, gall bladder symptoms, sore 
throats, headaches, tonsillitis and gastrointestinal 
symptoms.  In addition, the service medical records indicate 
that the veteran is a native of Kansas, and that he served in 
Indiana, Illinois and Nebraska.  

Post-service medical evidence includes a letter from Jack D. 
Weaver, M.D., dated in November 1965, which states that as of 
March 1964, the veteran had a left quiescent chorioretinitic 
scar which obliterated the cecocentral area.  A VA 
examination report, dated in 1971, includes the veteran's 
medical history, and indicates that he developed right eye 
retinitis in 1960, and left eye problems in 1970.  The 
report's findings included multiple scarring of the eyes.  
The diagnosis was chorioretinitis.  The veteran was 
essentially noted to be blind.  A VA hospital report, dated 
in March 1979, indicates that an examiner determined that the 
veteran's blindness was secondary to ophthalmic 
histoplasmosis.  More recent evidence, consisting of VA 
outpatient treatment, hospital and examination reports, dated 
between 1989 and 1990, collectively shows diagnoses of 
retinal scarring/blindness secondary to ocular 
histoplasmosis, and healed bilateral chorioretinitis probably 
of histoplasmosis origin.

A VA examination report, dated in February 1994, contains a 
diagnosis of "healed macular cornea retinitis, (probably 
histoplasmosis)."  In an addendum, dated later that same 
month, the examiner stated that the veteran's loss of vision 
was due to histoplasmosis in each eye, and that he had no 
opinion on the issue of service connection.  The examiner did 
state that the cause of the veteran's vision loss was not 
related to any foreign bodies, or conjunctivitis, which the 
veteran had during service.

A letter from a private health care provider, Dr. Rich, dated 
in December 1994, shows that Dr. Rich concluded that the 
veteran's current eye pathology was unrelated to trauma or 
disease of the eyes in service.  He explained that the 
veteran had 20/20 vision in both eyes, and J1 in near, in 
September 1951 (subsequent to removal of two of the three 
foreign bodies in his eye during service, and his 
conjunctivitis).  He further stated that he could find no 
clear indication that the veteran had histoplasmosis during 
service, to include a review of chest X-ray findings, upon 
which to conclude that his histoplasmosis was related to 
service.  He further noted that the veteran's home state of 
Kansas had a high proportion of patients with a positive 
histoplasmin sensitivity.

An opinion from a VA physician, Lynne H. Pace, M.D., dated in 
August 1996, shows that she determined that it was unlikely 
that the veteran's inservice ocular problems were consistent 
with his later diagnosis of ocular histoplasmosis syndrome.  
She noted that there was no laboratory evidence in support of 
this diagnosis, and that other chorioretinal disease can 
present in a similar fashion.

A letter from a VA physician, Dr. Lesse, dated in September 
1996, shows that he concluded that it was as likely as not 
that the veteran acquired histoplasmosis during his service 
in a histo-endemic area.  However, Dr. Lesse stated that this 
was not an absolute certainty, noting that, "Since almost 
all cases of histoplasmosis are asymptomatic, it is 
impossible to date the time of acquisition of this 
organism."  Dr. Lesse further indicated that it was just as 
likely as not that the [veteran] acquired his histoplasmosis 
outside of the service.  However, he stated that service in a 
highly indigenous area would increase his likelihood of 
acquiring the organism.  Specifically, Dr. Lesse indicated 
that the veteran's service in Indiana (and the histoplasmosis 
region indicated in an accompanying diagram) was most likely 
to have resulted in exposure to histoplasma.

The veteran essentially contends that he contracted 
histoplasmosis during his military service, which caused his 
current eye disability.  Specifically, he argues that during 
military service, he was stationed in Indiana, an area of 
high incidence of histoplasmosis.  He further argues that 
during service he was treated for a number of respiratory and 
gastrointestinal symptoms which could be associated with 
histoplasmosis.  Finally, he argues that a September 1951 
examination report of his visual fields shows that his vision 
problems began during service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A.          
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has determined that service connection is warranted 
for the veteran's bilateral eye disorder.  Initially, the 
Board notes that the veteran's eyes were clinically evaluated 
as normal at the time of separation from service, and that 
the first indication of his eye disorders, specifically, 
chorioretinic scarring, comes approximately 11 years after 
separation from service.  However, in this case, this fact 
does not weight against the veteran's claim because none of 
the examiners have discussed the incubation period of 
histoplasmosis.  See, e.g., Johnson, 3 Vet. App. at 18.  The 
Board also notes that the veteran's service records, to 
include his discharge from his first period of service, show 
that he served for several years in Indiana, Nebraska and 
Illinois, and that the Court has previously stated that 
histoplasmosis is particularly common in the Midwestern 
states.  Id. at 17.  

With regard to the medical opinions, Dr. Rich and Dr. Pace 
essentially determined that the veteran's bilateral eye 
disorder was not related to his service.  However, as a 
previous representative accurately pointed out in the March 
1996 Joint Remand, neither of these opinions discusses the 
veteran's inservice medical treatment for respiratory and 
gastrointestinal symptoms, or his September 1951 visual field 
examination (which revealed slight enlargement of the left 
physiologic blind spot), as possible evidence of 
histoplasmosis infection.  This argument has been parroted by 
the veteran's current representative.  

Of particular importance, Dr. Lesse's opinion states that it 
is "just as likely as not" that the veteran acquired 
histoplasmosis during his service.  In the October 1998 Joint 
Remand the parties agreed that, contrary to the language in 
Board's March 1997 decision, Dr. Lesse's opinion was 
"equivalent to a 50-50 possibility" of service connection.  
With this agreement in mind, the Board finds that Dr. Lesse's 
opinion, and the other evidence of record, is sufficient to 
warrant service connection for a bilateral eye disorder.  In 
other words, the Board finds that the pertinent evidence is 
in a state of equipoise as to the question of whether the 
veteran's bilateral eye disorder was incurred as a result of 
his service.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral eye disorder is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

